Case: 21-40190      Document: 00515958447         Page: 1     Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    July 29, 2021
                                   No. 21-40190
                                                                   Lyle W. Cayce
                                                                        Clerk

   In re: The Boeing Company,

                                                                          Petitioner.


                         Petition for a Writ of Mandamus
                        to the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:19-CV-507


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          The Boeing Company petitioned our court for a writ of mandamus
   after the district court ordered Boeing to produce fifty-three documents that
   Boeing contends are protected by attorney-client privilege. Boeing argues
   that the district court erred in holding that nineteen of those documents
   lacked attorney-client privilege and that the other thirty-four were subject to
   the crime-fraud exception. We DENY in part and GRANT in part.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40190      Document: 00515958447           Page: 2   Date Filed: 07/29/2021




                                     No. 21-40190


                                I.    Background

          In the case underlying this petition, Plaintiffs allege that Boeing and
   Southwest Airlines conspired to defraud the flying public by concealing
   various alleged design defects with the Boeing 737 MAX 8 aircraft and
   encouraging the public to fly aboard these aircrafts. During discovery,
   Boeing turned over several privilege logs, and, after Boeing entered into a
   Deferred Prosecution Agreement (“DPA”) with the Department of Justice,
   Plaintiffs moved to compel over 200 of the privilege-asserted documents
   under the crime-fraud exception.        The district court determined that
   Plaintiffs established a prima facie case that the crime-fraud exception to
   attorney-client privilege applied to the requested documents and ordered
   Boeing to produce them for in camera review. Upon review, the court
   ordered Boeing to produce fifty-three documents, concluding that nineteen
   of them lacked attorney-client privilege and thirty-four of them were subject
   to the crime-fraud exception.
          Boeing unsuccessfully moved to stay the district court’s order so that
   it could seek appellate review and certify its order for interlocutory appeal
   under 28 U.S.C. § 1292(b). Consequently, Boeing filed this mandamus
   petition.

                               II.    Discussion

          A writ of mandamus “is an extraordinary remedy for extraordinary
   causes.” In re United States ex rel. Drummond, 886 F.3d 448, 449 (5th Cir.
   2018) (per curiam) (quotation omitted). As such, we will issue a writ of
   mandamus only if (1) the petitioner shows that it has a “clear and
   indisputable” right to mandamus relief; (2) the petitioner has “no other
   adequate means” to attain the desired relief; and (3) we are satisfied that the
   writ is “appropriate under the circumstances.” Id. at 449–50 (quotation
   omitted). As explained below, we hold that a writ of mandamus is not




                                          2
Case: 21-40190      Document: 00515958447           Page: 3    Date Filed: 07/29/2021




                                     No. 21-40190


   warranted for the nineteen alleged attorney-client-privileged documents
   because Boeing failed to show that it has a clear and indisputable right to
   mandamus relief on them, but we hold that mandamus relief is warranted for
   the thirty-four crime-fraud-excepted documents.

          Nineteen Attorney-Client-Privileged Documents

          For a communication to be protected as privileged, the proponent
   must prove: “(1) that he made a confidential communication; (2) to a lawyer
   or his subordinate; (3) for the primary purpose of securing either a legal
   opinion or legal services, or assistance in some legal proceeding.” EEOC. v.
   BDO USA, L.L.P., 876 F.3d 690, 695 (5th Cir. 2017) (quotation and
   emphasis omitted). “Ambiguities as to whether the elements of a privilege
   claim have been met are construed against the proponent.” Id. We review a
   district court’s finding on attorney-client privilege for clear error. Id.
          Based on the record before us, the district court did not clearly err in
   finding that the nineteen contested documents were not attorney-client
   privileged because Boeing did not explain what kind of “legal advice” its in-
   house counsel were providing regarding those documents. See id. at 696
   (acknowledging that courts have routinely stated that “simply describing a
   lawyer’s advice as ‘legal,’ without more, is conclusory and insufficient to
   carry out the proponent’s burden of establishing attorney-client privilege”).
   All Boeing said in asserting privilege to these documents—email
   communications discussing draft public communications regarding an
   accident on a 737 MAX 8 aircraft—was that its counsel “in fact provided
   legal advice on the content of th[o]se communications.”             We do not
   determine as a matter of law that the documents Boeing identified were
   indeed unprivileged. We have determined that certain communications
   containing legal advice of attorneys, including in-house attorneys, fall under
   attorney-client privilege. See, e.g., Exxon Mobil Corp. v. Hill, 751 F.3d 379,




                                           3
Case: 21-40190      Document: 00515958447           Page: 4    Date Filed: 07/29/2021




                                     No. 21-40190


   383 (5th Cir. 2014). We have indeed granted mandamus relief in a number
   of cases involving such privilege. See, e.g., In re Schlumberger Tech. Corp., 818
   F. App’x 304, 308 (5th Cir. 2020) (per curiam); In re City of Hous., 772 F.
   App’x 143, 144 (5th Cir. 2019) (per curiam); In re EEOC, 207 F. App’x 426,
   435 (5th Cir. 2006) (per curiam). But with such bare conclusory statements
   offered by Boeing regarding these documents, we hold that the district court
   did not clearly err in finding that the nineteen documents were not privileged.
   We thus DENY Boeing’s petition for a writ of mandamus on this set of
   documents.

          Thirty-Four Crime-Fraud Excepted Documents

          All three prongs for mandamus relief, however, are satisfied with
   regard to the thirty-four crime-fraud excepted documents.
          First, Boeing has shown a clear and indisputable right to mandamus
   relief on the thirty-four crime-fraud excepted documents. For the crime-
   fraud exception to apply to attorney-client privileged communications, the
   party seeking to invoke the exception must establish a prima facie case that
   the privileged communication was intended to further continuing or future
   criminal or fraudulent activity. In re Grand Jury Subpoena, 419 F.3d 329, 335
   (5th Cir. 2005). Establishing a prima facie case requires producing evidence
   that will suffice until contradicted and overcome by other evidence that
   (1) “the client intended to further an ongoing or future crime or fraud during
   the attorney-client representation” and (2) the communication was
   “reasonably relate[d] to the fraudulent activity.” Id. at 336, 346 (quotation
   omitted). As with attorney-client privilege, we review a district court’s
   finding that the crime-fraud exception applies for clear error. Id. at 335.
          Here, as Boeing argues, the district court clearly erred in finding that
   Plaintiffs established a prima facie case that the contested documents were
   subject to the crime-fraud exception. The district court concluded that the




                                          4
Case: 21-40190        Document: 00515958447              Page: 5      Date Filed: 07/29/2021




                                         No. 21-40190


   contested documents were reasonably connected to the fraud based on one
   finding only—that the documents sought “f[e]ll within the period Boeing
   admit[ted] to hav[ing] knowingly and intentionally committed fraud” in the
   DPA. However, a temporal nexus between the contested documents and the
   fraudulent activity alone is insufficient to satisfy the second element for a
   prima facie showing that the crime-fraud exception applies.                         In re
   BankAmerica Corp. Sec. Litig., 270 F.3d 639, 643 (8th Cir. 2001) (holding that
   the district court erred by assuming, “without any further showing by
   plaintiffs,” that once fraud was shown, “all contemporaneous attorney-client
   communications ‘could be construed’ as in furtherance of the alleged
   fraud”); In re Grand Jury Subpoena, 419 F.3d at 344–45 (referring to In re
   BankAmerica Corp. as persuasive authority). Accordingly, the district court
   clearly erred in concluding that Plaintiffs established a prima facie case that
   the contested documents were subject to the crime-fraud exception, and
   Boeing has satisfied the first prong for mandamus relief.
           Second, as is often the case where a petitioner claims that the district
   court erroneously ordered disclosure of attorney-client privileged
   documents, there is no other adequate means of relief. See In re Itron, Inc.,
   883 F.3d 553, 567 (5th Cir. 2018). Boeing unsuccessfully moved to certify an
   interlocutory appeal under § 1292(b), and an appeal after final judgment will
   come too late because the privileged communications will already have been
   disclosed.1 Id. at 567–68. Accordingly, we hold that the second prong is met.


           1
             We acknowledge that the Supreme Court has held that attorney-client privilege
   rulings are not appealable under the collateral order doctrine because “postjudgment
   appeals generally suffice to protect the rights of litigants and ensure the vitality of the
   attorney-client privilege.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 109 (2009).
   However, as we have also acknowledged in In re Itron, 883 F.3d at 568–69, we agree with
   other circuits that the Supreme Court’s repeated and express reaffirmance that mandamus
   remains a “useful safety valve” to correct certain clearly erroneous attorney-client
   privilege rulings supports the general notion that appeal of a district court’s disclosure




                                               5
Case: 21-40190         Document: 00515958447               Page: 6      Date Filed: 07/29/2021




                                          No. 21-40190


           Lastly, granting mandamus on the thirty-four privileged documents is
   appropriate here. Not only did the district court clearly err and leave Boeing
   with no other adequate means of relief, but the issue presented here—the
   showing necessary to make out a prima facie crime-fraud-exception case—
   has “importance beyond the immediate case.” In re Volkswagen of Am., Inc.,
   545 F.3d 304, 319 (5th Cir. 2008) (en banc). We have on only rare occasions
   addressed what is sufficient to establish that privileged communication was
   reasonably related to the fraud. Thus, if the district court’s views on what
   amounts to a sufficient showing for a prima facie case of the crime-fraud
   exception were to proliferate, more litigants would be encouraged to seek
   production of privileged communications whenever there is evidence a party
   committed a crime or fraud, and district courts could mistakenly find that a
   prima facie case existed on a mere temporal nexus. Accordingly, we conclude
   that mandamus relief is appropriate here. See In re Itron, 883 F.3d at 568–69
   (concluding that mandamus relief was appropriate in a similar case where the
   district court’s ruling on attorney-client privilege would have consequences
   outside of the immediate case); see also In re BankAmerica Corp., 270 F.3d at
   644 (granting mandamus relief to ensure that the district court correctly
   determine that a threshold prima facie case of the crime-fraud exception is
   made).
           We thus GRANT Boeing’s petition for a writ of mandamus on this
   set of documents.2



   order after final judgment is inadequate to vindicate a privilege the very purpose of which
   is to prevent the release of those confidential documents. See In re Kellogg Brown & Root,
   Inc., 756 F.3d 754, 760–62 (D.C. Cir. 2014) (quoting Mohawk, 558 U.S. at 111) (citing Ninth,
   Seventh, and Second Circuit cases).
           2
             Because we conclude that the district court clearly erred in finding that Plaintiffs
   established a prima facie case, we need not, and do not, address Boeing’s alternate
   argument that the district court erred by failing to limit the scope of the crime-fraud




                                                 6
Case: 21-40190      Document: 00515958447             Page: 7   Date Filed: 07/29/2021




                                       No. 21-40190


                                III.    Conclusion

          For the reasons set forth above, IT IS ORDERED that the petition
   for a writ of mandamus is DENIED with respect to the nineteen documents
   claimed to be attorney-client privileged and GRANTED with respect to the
   thirty-four crime-fraud-excepted documents. We REMAND to the district
   court with instructions to VACATE the portion of its order compelling
   production of those thirty-four documents.




   exception when it directed Boeing to produce the contested documents upon in camera
   review.




                                            7